DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 1, lines 8-9 recite, “(ML)-based hints” and lines 14-15 recite “the one or more internally generated hints generated by the ML-based optimization service” It is unclear from the context of the claim whether the “(ML)-based hints” and “the one or more internally generated hints” are meant to be the same or different hints. If they are in fact different elements, the limitation in lines 14-15 lacks sufficient antecedent basis in the claim. For examination purposes, these are interpreted as being the same hints.
As per claim 1, lines 10-11 state that augmented hints are generated for at least one of the plurality of resources, and are transmitted to the resource and in lines 13-16 states that a ML optimization service combines the augmented ML-based hints with the one or more internally generated hints. As such, it is unclear how the ML optimization service obtains the augmented hint that was received by the resource. Given that the ML based hints are generated by the ML optimization service but the augmented hints are generated by the ML-to-ML orchestration service, it is unclear from the context of the claim how the ML optimization service obtains the augmented hints in order to be able to combine them.
As per claim 1, line 8 recites “ML-based hints” and line 10 recites “augmented hints” it is unclear what constitutes each hint and how they relate or differ from each other.
As per claim 1, lines 13-14 recite “the augmented ML-based hints” which lacks sufficient antecedent basis in the claim.
As per claim 1, lines 6-7 recite “a plurality of resources used to execute a target application on an IHS” and lines 18-21 recite “wherein the ML-based optimization service uses the augmented profile recommendations to adjust one or more settings of the resource to optimize a performance of the target application executed by the resource” As noted above, the claim initially states that a target application is executed by a plurality of resources, however the latter limitations recite that “the resource” is executing the target application. Further, only a single resource’s settings is adjusted to optimize a performance of the target application. It is unclear how it is determined that a particular resource of the plurality of resources executing the target application requires optimization and it is also not clear how by adjusting the one or more settings it is determined that the performance is actually being optimized.
Claims 2-10 are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1. Therefore, they are rejected under the same rationale above
Claim 11 is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 12-19 are dependent on claim 11 and fail to cure the deficiencies set forth above for claim 11. Therefore, they are rejected under the same rationale above.
Claim 11 is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, the claims recites a system, and therefore is an apparatus, which is a statutory category of invention.

At step 2A, prong one, the claim recites combines the augmented ML-based hints with the one or more internally generated hints to generate one or more augmented profile recommendations.

The limitation of “wherein the ML-based optimization service combines the augmented ML-based hints with the one or more internally generated hints generated by the ML-based optimization service to generate one or more augmented profile recommendations”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mid. For example, “combining” in the context of this claim encompasses an observation or evaluation to determine recommendation profiles.
The IHS orchestration system, processor, memory, IHS, and ML-to-ML orchestration service, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 
The limitation of “receive one or more machine learning (ML)-based hints associated with the resource”, and “generate one or more augmented hints and transmit the augmented hints” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information (i.e., ML based hints and augmented hints) is used in the mental process of combining information. These are recited at a high level of generality. Therefore it is insignificant extrasolution activity because it is mere nominal or tangential addition to the claim. Even when viewed in combination, the additional elements in this claim do no more than automate the process of receiving data, using the computer components as a tool.
The limitation of “uses the augmented profile recommendations to adjust one or more settings of the resource to optimize performance” is insignificant extrasolution activity because it is mere nominal or tangential addition to the claim. Even when viewed in combination, the additional elements in this claim do no more than provide an result of the mental process used to determine the how to adjust the one or more settings.
 	With respect to the receiving and transmitting steps, the courts have found limitations directed to receiving or transmitting data over a network, e.g., using the Internet to gather data obtaining information electronically, and performing repetitive calculations, recited at a high level of generality to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II).
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract. The claim is not patent eligible.

Regarding claims 2-10 provide additional details about the elements presented in claim 1. However, the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract. The claim is not patent eligible.

Claim 11 is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claims 12-19 are dependent on claim 11 and fail to cure the deficiencies set forth above for claim 11. Therefore, they are rejected under the same rationale above.

Claim 11 is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Examiner notes that the specification in paragraph [0069] recites additional elements that do provide significantly more than the abstract idea. Examiner respectfully suggests the Applicant to consider similar limitations to overcome the rejection. These limitation provide additional details that clarify an actual improvement to the technology/integration into practical application.
Allowable Subject Matter
Claims 1, 11, and 20 would be allowable if rewritten or amended to overcome the rejections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ganguli et al. (US 2022/0103614 A1) teaches an AI-based technique to dynamically assess resource usage within an architecture and provide resource allocation recommendations for dynamic allocation (or reallocation) or computing and communication resources based on current resource usage, past resource usage, or intended (future) resource usage. See at least [0044].
Pang et al. (US 11, 397,658 B1) teaches an optimization service that may recommend optimal compute resources for users’ workloads to reduce costs and improve performance by using machine learning to analyze historical utilization metrics. By applying the knowledge drawn from running diverse workloads in the cloud (or service provider network), the optimization service identifies workload patterns and recommends optimal compute resources.
Haze et al. (US 2020/0389375 A1) teaches a system for better resource use recommendation and configuration, a recommendation system of a cloud provider is described that can perform real-time resource matching and intelligent recommendations for resource exchange management. The recommendation system can recommend possible resource exchange options to specific customers/tenants or resource providers. The described recommendation system can provide a resource marketplace solution for improving resource usage prediction and facilitating exchange of resources between different cloud customers. In some implementations, the cloud provider can determine recommendations for cloud platform customers on the basis of historical usage data of a given customer and similar customers. For instance, the recommendation system can determine recommendations that target specific customers/tenants that are correlated to estimated/predicted resource usage and adapt in real-time to improve a customer's experience. In some cases, the recommendation system can also optimize resource management and resource expenditure. See at least [0014], [0018], and [0046].
Pillai et al. (US 10,810,502 B2) teaches generating, using at least one machine learning model trained using historical testing data derived from testing of a plurality of training software systems according to pre-defined testing plans, a recommended computing architecture for the software system in light of one or more resource constraints of the computing environment; and providing data characterizing the recommended computing architecture for the software system; wherein: the training software systems are tested to identify performance faults with such training software systems by selectively altering resources available to one or more software programs forming part of the corresponding training software system or the computing environment according to a respective test plan and monitoring, concurrent with the altering of the resources, performance of the respective training software system to identify performance faults.
Parker et al. (US 2020/0195495 A1) teaches a module that can use AI-based (e.g., machine learning) network inferencing functions to dynamically assess resource usage within the architecture and provide a resource allocation recommendation (e.g., to the CNN, the MEC platform manager, an Operation, Administration, and Management (OAM) node, or another management entity or a resource provider entity) for dynamic allocation (or re-allocation) of computing and communication resources based on current resource usage, past resource usage, or intended (future) resource usage (e.g., based on previous dynamic slice allocations or current network slice instance allocation requests).
Subramanian et al. (US 2020/0104184 A1) determine and suggest a computing resource allocation for a workload request made from an edge gateway. The computing resource allocation can be suggested using computing resources provided by an edge server cluster. Telemetry data and performance indicators of the workload request can be tracked and used to determine the computing resource allocation. Artificial intelligence (AI) and machine learning (ML) techniques can be used in connection with a neural network to accelerate determinations of suggested computing resource allocations based on hundreds to thousands (or more) of telemetry data in order to suggest a computing resource allocation. Suggestions made can be accepted or rejected by a resource allocation manager for the edge gateway and the edge server cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195